Citation Nr: 1023143	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim for service connection for laceration of the 
right thumb, and if so whether the reopened claim should be 
granted.

2.   Entitlement to a rating in excess of 30 percent 
limitation of extension of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of flexion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.
 
The rating decision on appeal granted an increased rating of 
20 percent for the service-connected right knee disability.  
During the course of the appeal the RO granted an increased 
30 percent rating for limitation of flexion effective from 
December 22, 2004, and a separate rating of 10 percent for 
limitation of flexion from January 4, 2008.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in August 2008.  A 
transcript of his testimony is of record.

The issue of entitlement to service connection for erectile 
dysfunction as secondary to the service-connected diabetes 
mellitus has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action. 



FINDINGS OF FACT

1.  Service connection for a right thumb disorder was denied 
in a rating decision in April 1979.  The Veteran submitted a 
Notice of Disagreement and was provided with a Statement of 
the Case but he did not thereafter file a substantive appeal.

2.  Evidence received since the April 1979 rating decision is 
cumulative or redundant of the evidence previously of record 
and is not sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim.

3.  Throughout the period on review, the Veteran's right knee 
extension was 23 degrees or better.

4.  Prior to January 4, 2008, the Veteran's right knee 
flexion was greater than 45 degrees; after that date his 
flexion was greater than 30 degrees.

5.  The Veteran is not shown by medical evidence to have 
instability of the right knee.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied service 
connection for a right thumb disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302 (2009).

2.  As new and material evidence has not been received since 
the April 1979 rating decision, the criteria for reopening 
the claim for service connection for a right thumb disorder 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  The criteria for a rating in excess of 30 percent for the 
service-connected right knee limitation of extension have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for the service-connected right knee limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the Veteran's instant claim for an increased 
rating and associated request to reopen the previously-denied 
claim was received in September 2005.  The RO sent the 
Veteran a letter in December 2005 that provided Kent notice 
in regard to the request to reopen the previously-denied 
claim and also advised him of the elements required to 
establish entitlement to higher rating for a service-
connected disability, including the respective duties of VA 
and the claimant in obtaining such evidence.  The Veteran had 
ample opportunity to respond prior to issuance of the rating 
decision in February 2006.

More recently, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that in service connection cases 
the claimant must be informed how VA establishes the 
disability rating and effective date.   The Veteran was 
advised of the disability-rating and effective-date elements 
of a service connection claim by a letter in September 2006.

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.   Although the Veteran was not 
advised of the disability-rating and effective-date elements 
of a service connection claim until after the initial 
adjudication of the request to reopen the previously-denied 
claim, the RO provided such information in September 2006 and 
the RO readjudicated the claim in February 2007, curing the 
timing defect.   

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for an increased rating for his service- 
connected right knee disability, the Veteran was sent a VCAA 
letter in May 2008 that was compliant with the Court's 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
In any event, the Federal Circuit Court since vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required. See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claim when considering the 
VCAA notice provided.

The Board finds the letters above satisfied the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
Veteran in connection with the claims herein decided.  

The Veteran's service treatment record (STR) are associated 
with the claims folder, as are records from those VA and non-
VA providers identified by the Veteran as having relevant 
medical records.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated.  

Additionally, the Veteran was afforded a hearing before the 
Board.  He was also afforded appropriate VA examinations in 
conjunction with his claim for increased rating for the knee 
disability, most recently in February 2008; the Veteran has 
not asserted, and the evidence does not show, that his 
disability has increased significantly in severity since that 
examination.

In regard to the request to reopen the previously-denied 
claim for service connection for a right thumb disorder, the 
Veteran was afforded a VA examination of the 
hands/fingers/thumbs in October 2009.  In any event, when the 
issue on appeal is new and material evidence the VCAA duty-
to-assist is not triggered unless and until the claim is 
reopened.  38 U.S.C.A. § 5103A. 

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  

New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the rule 
does not apply when the issue is reopening of a previously 
denied claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Analysis

Although the rating decision on appeal reopened the claim for 
service connection for a right thumb disorder and denied the 
claim on its merits the subsequent adjudications by the RO as 
reflected in the Statement of the Case (SOC) and Supplemental 
SOC (SSOC) characterized the action as denial of reopening of 
a previously-denied claim.

However, even if RO reopens a claim and adjudicates on its 
merits, the Board must first determine if claim was properly 
reopened and only thereafter may review the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
26 5 F.3d 1366 (Fed. Cir. 2001).  The Board is neither 
required nor permitted to analyze the merits of a previously 
denied claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Service connection for a right thumb disorder was denied by a 
rating decision in April 1979, based on the RO's 
determination that there was no evidence of an injury to the 
right thumb in service.  The Veteran submitted a notice of 
disagreement (NOD) that was received by VA in July 1979.  
Following receipt of additional evidence the RO readjudicated 
the claim and issued a statement of the case (SOC) in August 
1979; the Veteran did not submit a substantive appeal 
thereafter.

Whereas the Veteran did not file a substantive appeal within 
one year of the April 1979 rating decision or within 60 days 
of the August 1979 SOC the rating decision in April 1979 that 
denied service connection for a right thumb disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 
(2009).

The evidence of record at the time of the April 1979 rating 
decision consisted of the following: service treatment 
records (STRs) and report of a VA compensation and pension 
(C&P) examination in January 1979 noting the Veteran's report 
of having suffered a laceration over the distal joint of the 
right thumb from a skill saw; the examiner's diagnosis was 
healed laceration about the interphalangeal joint of the 
right thumb.

Evidence relating to the right thumb that has been received 
since the April 1974 rating decision consists of a photocopy 
of an in-service November 1973 Report of Medical History 
noting the Veteran's report of  having at some time in the 
past cut his right thumb and required 45 stitches.  However, 
review of the file shows the original of this document is 
contain within the STR packet that was reviewed by the 
adjudicator in April 1974.  The document is accordingly not 
"new" in that it is duplicative of evidence already 
considered.

The new evidence includes a February 2006 VA examination in 
which the examiner found mild osteoarthritis of both hands 
but no current disorder of the right thumb.  There is also a 
November 2007 VA examination in which the Veteran reported to 
the examiner he had a skill saw injury to the right thumb 
while in service; the examiner did not note any abnormality 
of the right thumb on examination (no scar, limitation of 
motion, etc.).  There is also a VA examination of the 
hands/thumbs/fingers in October 2009 in which the examiner 
noted weakness in both thumbs and general cramping and 
weakness of the hands and fingers attributable to peripheral 
diabetic neuropathy and to rheumatoid arthritis, but not 
shown to be residual to a laceration of the right thumb.  
While these examination reports are "new" in that they not 
previously before the evaluator, they are not "material" in 
that they do not support a claim for service connection for a 
right thumb disability in that they do not show any current 
residuals of the claimed laceration.

Finally, the new evidence includes the Veteran's August 2008 
testimony before the Board in which he asserted that he had 
cut his right thumb while on active service.  The Veteran's 
assertion of having cut his thumb is essentially redundant of 
the previous claim and is accordingly not "new."   Further, 
the Veteran did not assert in his testimony that he actually 
has any chronic residuals of the cited laceration, so there 
continues to be no medical or lay evidence of a current 
disability on which a claim for service connection can be 
based.  The Veteran's testimony is accordingly neither new 
nor material for the purpose of reopening the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right thumb disorder has not been received, 
and the application to reopen the claim is denied.  

Evaluation of Right Knee Disability

Legal Principles

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  Under 
the rating schedule, full motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71 Plate II; Arnesen v. Brown, 8 Vet. 
App. 432, 439 (1995). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of the knee is rated under Diagnostic Code 5266.  
Impairment of the fibula and tibia (malunion or nonunion) is 
rated under Diagnostic Code 5262, and genu recurvatum is 
rated under Diagnostic Code 5263.  The Veteran is not shown 
to have any of these disorders, so those Diagnostic Codes do 
not apply.

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under Diagnostic Codes 5260 and/or 5261, and for 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.

Analysis
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The Veteran's claim of entitlement to an increased rating for 
his right knee disability was received in September 2005.  
His right knee disability is currently rated at 30 percent 
for limitation of extension under DC 5261, and he has a 
separate 10 percent rating for limitation of extension of 
flexion under DC 5260 effective from January 4, 2008.  He is 
not currently compensated for instability under DC 5257.

A VA X-ray of the bilateral knees in December 2004 showed an 
impression of severe osteoarthritic changes involving all the 
compartments of the knee joints bilaterally, right worse than 
left.

The file contains an examination report by Dr. James Buie, a 
private physician, dated in December 2004.  Examination of 
the right knee revealed crepitation with range of motion.  
Range of motion was from about 10-15 degrees to 90 degrees.  
There were findings of medial hemicompartmental disease 
especially on the right, with genuvarum.  An x-ray of the 
right knee while weightbearing showed genuvalgum with early 
changes of arthritis and lateral compartment narrowing with 
large osteophytes both laterally and medially.  An x-ray of 
the right knee while not weightbearing showed advanced 
hemicompartmental arthritis with osteophytes and a large 
loose body.  Dr. Buie stated the Veteran was a good candidate 
for total knee arthroplasty for the right knee along with 
treatment for his osteoarthritis.

The Veteran presented to the VA orthopedic clinic for consult 
in April 2005 at which time he complained of pain that had 
been increasing during the past year.   He characterized the 
pain as 2 on a 10-point scale, aggravated by walking and 
susceptible to weather.  The Veteran also stated that rising 
to a standing position caused his knees to pop.  He also 
complained that knee pain affected his quality of life 
through emotions, physical activity and sleep.  On clinical 
examination there was considerable swelling of the right knee 
and a subcutaneous mass that felt like a Bakers cyst.  A 
physician's endorsement stated the Veteran was not a good 
candidate for knee replacement because of his poorly-
controlled diabetes.  

Again, the Veteran's instant claim for increased rating was 
received in September 2005.  In January 2006 he submitted a 
letter in support of his claim asserting he had progressive 
increase of pain in all joints "a hundredfold" as well as 
instability while walking; the Veteran stated in his letter 
that he constantly fell because his legs gave way under him 
and on two occasions (in 1978 and again in 1983) he broke his 
collarbone in such falls.

The Veteran had a VA examination of the joints in January 
2006 during which he complained of pain and giving way of the 
right knee; he stated that if the knee were to "snap" he 
would fall unless he could hold onto something.  The Veteran 
denied locking.  Changes in the weather were associated with 
flare-up.  The knee pain caused limitation of daily 
activities mostly in relation to climbing stairs, which he 
avoided by taking the elevator instead.  On examination there 
were surgical scars on the right knee.  The right knee had 
full extension and had flexion to 80 degrees.  There was no 
laxity of the medial, collateral or cruciate ligaments.  X-
ray showed severe arthritic changes with complete loss of the 
lateral knee joint space and moderate loss of the medial 
joint space; there were also osteoarthritic changes and 
prominently degenerative changes and osteophytes but there 
was no evidence of fracture or dislocation.  The examiner's 
impression was severe degenerative joint disease (DJD) of the 
right knee.

A VA weight-bearing X-ray of the right knee in December 2006 
showed extensive osteoarthritic changes in all three 
compartments, particularly in the lateral compartment.

The Veteran had a VA examination of the joints in January 
2007 in which he stated that with repetitive use the knee 
would become weaker and could give out completely; he would 
often find himself in a position of falling if he could not 
grab something for support.  On examination the Veteran had 
increased loss of motion after repetitive use.  After the 
first trial extension was to 130 degrees, but on second and 
third trials only to 140 degrees; flexion was not limited.  
There appeared to be more pain with repetitive motion and 
pain with any degree of motion; the examiner was not able to 
detect any additional weakness with repetitive motion.  The 
examiner stated pain appeared to be the principle limiting 
factor early on, with weakness after prolonged use of the 
joint especially with walking. 

The Veteran presented to the VA outpatient clinic in October 
2007 on crutches, complaining of pain in both knees.  He 
stated that he had fallen a few days previously and again the 
previous night when both knees "gave out" on him.  

The Veteran had a VA examination of the peripheral nerves in 
November 2007 in which the examiner noted the right knee 
could not be fully extended or flexed; the right knee was 
also more swollen and painful than the left.  The right thigh 
was slightly smaller than the left (20 cm. versus 21 cm.) and 
the examiner could not see fasciculation's, possibly because 
of disuse atrophy due to his severe knee disease.  The 
examiner recommended total knee replacement (TKR) of the 
right knee. 

The Veteran had a VA examination of the joints in February 
2008 in which he stated that ever since his initial injury in 
service, the right knee had a tendency to give way; there was 
initially quite a bit of instability but not really 
continuing at this point.  His primary current complaints 
were burning pain in both knees, right worse than left, and 
popping in both knees that caused him to fall.  The examiner 
asked if this was a catch-type sensation but the Veteran 
responded it was more of a "pop" without a mechanical 
catch.  

Objectively, the Veteran was observed to walk with a cane in 
the right hand and to have a stride that was shorter in 
length and duration on the right than the left.  The 
Veteran's gait was very guarded, consistent with his account 
of frequent falls.  The wear pattern on both shoes was the 
same although the Veteran reported he tended to wear the 
right toe out faster than the left.  While walking the 
Veteran lacked 20 degrees to full extension with the right 
knee, as opposed to lacking 10 degrees with the left.  There 
was 1+ effusion in the right knee but none in the left.  
There was crepitation to both knees but no erythema.  The 
right knee was painful to palpation everywhere.  Range of 
motion of the right knee was extension to -23 degrees (i.e., 
he lacked 23 degrees of extension) and flexion to 40 degrees.  
The examiner stated in regard to instability that the knees 
had reached a level of stiffness where instability was 
difficult to describe; the examiner did not detect current 
instability but suspected by history that the knee had been 
unstable for a number of years.  There was no tendency of 
either patella to dislocate and no objective loss of muscle 
function in controlling the knee joint.  

The Veteran described his usual activities as volunteer for a 
veterans' service organization and for his church, and he 
could fulfill these functions although his knees hurt with 
every step.  He really did little outside these roles due to 
knee pain.  Pain appeared to be present throughout the range 
of motion and did not increase after motion stopped; there 
was no evidence of fatigue or incoordination.    

Finally, the Veteran testified before the Board in August 
2008 that he was unable to squat, kneel, crawl, walk fast, 
make quick side-to-side movements, do an "about face" 
movement, turn right, jog, run, ride a bicycle or stationary 
bicycle, use a treadmill, descend stairs without falling or 
ascend stairs without pain, step off or over a curb or walk 
on uneven ground, or walk down an incline without a support.  
He stated he could not bend his knees without great pain and 
could not enter or exit a vehicle without great pain and 
difficulty.  He reported constant pain in the knees from 7/10 
to 10/10 intensity and reported inability to sit or stand for 
any protracted period.  He stated that his knee would often 
pop and cause him to stumble or fall, between 6 to 12 times 
per day.   

In regard to limitation of extension, the Veteran currently 
has a 30 percent rating under Diagnostic Code 5261.  
Extension has at worst been limited by 23 degrees, which is 
squarely within the criteria for the current rating 
(limitation between 20 degrees and 30 degrees).  Moreover, 
while the Veteran's complaints of functional limitations are 
recognized, such have been accounted for in the current 30 
percent rating.  There is no objective showing that factors 
such as pain and weakness have caused additional functional 
limitation such as to make the Veteran's disability picture 
analogous to the next-higher 40 percent rating under 
Diagnostic Code 5261.

In regard to limitation of flexion, the Veteran currently has 
a 10 percent rating under Diagnostic Code 5260 effective from 
January 4, 2008.  The Veteran had flexion to 90 degrees in 
December 2004, to 80 degrees in January 2006, and unlimited 
in January 2007; these measurements are within the 
noncompensable range (limitation of flexion less than 45 
degrees).  In February 2008 his flexion was limited to 40 
degrees, which is squarely within the criteria for the 10 
percent rating (flexion from 30 degrees to 45 degrees).  
Again, while his pain is noted, there is no objective showing 
that factors such as pain and weakness have caused additional 
functional limitation such as to make the Veteran's 
disability picture analogous to the next-higher 20 percent 
rating under Diagnostic Code 5260.
 
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
limitation of flexion or limitation of extension warranted 
more than the assigned ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet App. 119 
(1999).

The Board has also considered whether separate compensation 
may be granted for instability of the right knee.  The 
Veteran has consistently and credibly reported giving way of 
the bilateral knees, resulting in frequent falls.  Moreover, 
falls are documented in the VA outpatient treatment record.  
However, careful review of the VA and private medical 
evidence of record, including numerous examinations, 
discloses no evidence of any actual clinical instability of 
the right knee.  While the VA examiner in February 2008 
considered the Veteran may have had instability sometime in 
the past, he was unable to confirm instability on current 
examination.  Absent clinical documentation of subluxation 
(dislocation) or instability the Board cannot find such 
symptoms have existed to a separately compensable degree at 
any point during the period under appellate review.       

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  However, the 
record reflects the Veteran has not required frequent 
hospitalizations for his right knee disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

The Board must consider whether a claim has been raised for a 
total disability rating for individual unemployability due to 
service-connected disabilities.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, the Veteran already has a 100 
percent combined disability rating for his service-connected 
disabilities; if a veteran already has a 100% schedular 
disability, TDIU is not available.  Green v. West, 11 Vet. 
App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 
(1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, 
even though no additional disability may be paid when a 
disability rating of 100 percent is already in effect, a 
separate award of a TDIU based on a single service-connected 
disability may form the basis for a claim for SMC.  Bradley 
v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of 
VAOPGCPREC 6-99 which had held that TDIU could not be 
considered if claimant already had 100 rating for one or more 
disabilities.

In this case the Veteran has not asserted, and the evidence 
does not show, that he is unemployable only because of the 
service-connected right knee disorder on appeal.  
Accordingly, the Veteran's claim for increased rating for his 
right knee disorder is not shown to assert a claim for a 
TDIU.  

The evidence in this case preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a right thumb disorder is denied.

An evaluation in excess of 30 percent for right knee 
limitation of extension is denied.

An initial evaluation in excess of 10 percent for right knee 
limitation of flexion is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


